DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,397,490 and claims 1-19 of 11,219,107. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader then and fully encompassed by the claims of the patents except for calling the subsets quadrants in the ‘490 patent.  However, having subsets be quadrants is known and expected in the art (see allowable subject matter below) and would have been obvious to further define the subsets of the ‘490 patent as quadrants at the time that application was filed.  Additionally, while patent ‘107 does not have method claims, one or ordinary skill would recognize that the apparatus claims encompass the described method of the application and it would have been obvious at the time of the patent to also provide and equivalent method to the apparatus claims within the patent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, should the double patenting rejection above be overcome the claims comprise allowable subject matter as follows: the closest available prior art (US 8,363,157 to Han) discloses a camera, comprising: a plurality of light sources configured to illuminate a field of view (column 6 lines 26-28) and configurable into a plurality of light source subsets (column 5 lines 28-36 and column 6 lines 41-49; where LEDs are arranged by quadrants and controlled to illuminate quadrants as needed); a light source driver coupled to the plurality of light sources and configured to drive the plurality of light sources (column 12 line 65 through column 13 line 6) and a microcontroller configured to: illuminate a first quadrant of a field of view of the camera; and illuminate a second quadrant of the field of view of the camera (column 5 lines 28-36 and column 6 lines 41-49; where LEDs are arranged by quadrants and controlled to illuminate quadrants as needed).
However, the prior art does not teach or fairly suggest the camera as discussed above comprising a light source driver configured to drive the plurality of light sources with a first drive voltage at a first mode and with a second drive voltage at a second mode, the second drive voltage being lower than the first drive voltage; and a microcontroller configured to: illuminate a first quadrant of a field of view of the camera, using a first subset of the plurality of light sources, by applying a first drive voltage; and illuminate a second quadrant of the field of view of the camera, using a second subset of the plurality of light sources, by applying a second drive voltage.
Claims 11 and 16 comprise allowable subject matter for similar reason as claim 1 above.
Claims 2-10, 12-15 and 17-20 comprise allowable subject matter for at least the reason that they depend from claims 1, 11 or 16 which comprise allowable subject matter as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

September 7, 2022